DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2022 has been entered.
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	The examiner wishes to refer the applicants to MPEP 215.02(a) regarding untimely filed certified copies.  Specifically, that the certified copies (filed on 04/12/2021) have been filed more than 4 months from US filing and/or 16 months from the date of the foreign applications.  
Response to Amendment
4.	Receipt of Applicant’s Amendment filed on 07/28/2022 is acknowledged.  The amendment includes the amending of claims 1-10 and the amending of the specification.
Duty of Disclosure
5.	The applicant is reminded that they have a duty to disclose all pertinent references.  From Section 2001.04 of the MPEP:  “A patent by its very nature is affected with a public interest. The public interest is best served, and the most effective patent examination occurs when, at the time an application is being examined, the Office is aware of and evaluates the teachings of all information material to patentability. Each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section. The duty to disclose information exists with respect to each pending claim until the claim is cancelled or withdrawn from consideration, or the application becomes abandoned. Information material to the patentability of a claim that is cancelled or withdrawn from consideration need not be submitted if the information is not material to the patentability of any claim remaining under consideration in the application. There is no duty to submit information which is not material to the patentability of any existing claim. The duty to disclose all information known to be material to patentability is deemed to be satisfied if all information known to be material to patentability of any claim issued in a patent was cited by the Office or submitted to the Office in the manner prescribed by §§  1.97(b)-(d) and 1.98. However, no patent will be granted on an application in connection with which fraud on the Office was practiced or attempted or the duty of disclosure was violated through bad faith or intentional misconduct. The  Office encourages applicants to carefully examine:
(1)    Prior art cited in search reports of a foreign patent office in a counterpart
application” (Rule 1.56).  In the instant case, office actions and/or search reports have been issued with respect to Taiwanese Patent Applications 10/7121552 & 10/7121551, have been disclosed to the Office.  Moreover, a co-pending Chinese Application CN 110633264 has been filed with the Chinese Patent Office.  No search reports and/or office actions with respect to these applications have been disclosed to the office.
Specification
6.	The amendment filed 07/28/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
The multitude of amendments (including the various deletions) to the specification in the amendment is new matter.  For example, the addition of the term “big data” (See Paragraphs 8-11, 29, 44, 48, 51, 54, and 56), the addition of “recommendation”, the deletion of “R&D” and/or “research & development”, the deletion of the term “technical element messages” throughout the specification are all examples of the new matter issues.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Interpretation
7.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
8.	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
9.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 “A recommendation system for patentable prediction and invalid comparison, the system comprising: the at least one patent database, configured to store a plurality of patent documents, each patent document comprising at least one patent classification number; a search module, connected to the at least one patent database, and configured to provide for inputting a search condition, and transmit the inputted search condition to the at least one patent database for patent search, and query the patent documents that meets the search condition; an analysis module, connected to the search module, and configured to load the queried patent documents, and big data analyze the at least one patent classification number of each loaded patent documents by an association rule algorithm, and establish a plurality of association rules according to an analysis result, each of the plurality of association rules including at least two of the patent classification numbers and an association rule strength; and a processing module, connected to the analysis module, and configured to select the association rule with a weak association rule strength, and combine the at least two of the patent classification numbers of the association rule with the weak association rule strength to output a derivative patent suggestion in claim 1;
“The recommendation system according to claim 1, wherein the recommendation system further includes an establishing module, connected to the processing module and the at least one patent database, and configured to use the at least two patent classification numbers of each association rule as the search condition, and download the patent documents corresponding to the search condition from the at least one patent database, and sort and store the downloaded patent documents according to different patent classification numbers of each association rule to form a technical element library” in claim 4; 
“An recommendation system for patentable prediction and invalid comparison, the system comprising: the at least one patent database, configured to store a plurality of patent documents, each patent document including at least one patent classification number; a search module, connected to the at least one patent database, and configured to provide for inputting a search condition, and transmit the inputted search condition to the at least one patent database for patent search, and query the patent documents that meets the search condition; an analysis module, connected to the search module, and configured to load the queried patent documents, and big data analyze the at least one patent classification number of each loaded patent documents by an association rule algorithm, and establish a plurality of association rules according to an analysis result, wherein each association rule includes at least two of the patent classification numbers and an association rule strength; and a processing module, connected to the analysis module, and configured to select the association rule with a strong association rule strength, and combine the at least two of the patent classification numbers of the association rule with the strong association rule strength to output a patent invalidation inference suggestion” in claim 7;
“The recommendation system according to claim 7, wherein the recommendation system further includes an establishing module, connected to the processing module and the at least one patent database, and configured to sort and store the loaded patent documents according to at least one patent classification number of each patent document loaded to form a technical element library” in claim 8;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
11.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
12.	Claims 1, 5, 7, and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Specifically, there is no support whatsoever in the originally filed specification for analyzing big data of the classification number of each loaded patent documents by an association rule algorithm.  Indeed, the term “big data” only appears once (in the background) of the originally filed specification (and is directed towards big data mining).  
	Claims 2-4. 6, 8, and 10 are rejected for incorporating the deficiencies of independent claims 1, 5, 6, and 9 respectively.
13.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
14.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
15.	Claim 1 recites the limitation "the system comprising:  the at least one patent database" in page 19.  There is insufficient antecedent basis for this limitation in the claim as no “at least one patent database” is claimed earlier in the claim.
	Claims 2-4 are rejected for incorporating the deficiencies of independent claim 1.
Claim 5 recites the limitation "storing a plurality of patent documents in the at least one patent database" in page 21.  There is insufficient antecedent basis for this limitation in the claim as no “at least one patent database” is claimed earlier in the claim.
	Claim 6 is rejected for incorporating the deficiencies of independent claim 5.
	Claim 7 recites the limitation "the system comprising:  the at least one patent database" in page 22.  There is insufficient antecedent basis for this limitation in the claim as no “at least one patent database” is claimed earlier in the claim.
	Claim 8 is rejected for incorporating the deficiencies of independent claim 7.
Claim 9 recites the limitation "storing a plurality of patent documents in the at least one patent database" in page 24.  There is insufficient antecedent basis for this limitation in the claim as no “at least one patent database” is claimed earlier in the claim.
	Claim 10 is rejected for incorporating the deficiencies of independent claim 9.
16.	Claim limitations “a search module…” (Claims 1 and 7), “an analysis module…” (Claims 1 and 7), “an association module…” (Claims 1 and 7), “a processing module…” (Claims 1, 4, 7, and 8), and “an establishing module…” (Claims 4 and 8) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, the specification is devoid of any structure that is tied to claimed modules for performing the functions of the claimed modules. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
	Dependent claims 2-4 are rejected for incorporating the deficiencies of independent claim 1.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
17.         35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.	
18.	Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under the 2019 PEG, when considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A prong 1), and if so, it must additionally be determined whether the claim is integrated into a practical application (step 2A prong 2).  If an abstract idea is present in the claim without integration into a practical application, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (step 2B).  
In the instant case, claims 1-10 are directed to a system method, system, and method respectively. Thus, each of the claims falls within one of the four statutory categories. However, the claims also fall within the judicial exception of an abstract idea. 
Under Step 2A Prong 1, the test is to identify whether the claims are “directed to” a judicial exception. The examiner notes that the claimed invention is directed to an abstract idea in that the instant application is directed to certain methods of organizing human activity, specifically performing the legal duties of ascertaining patent invalidity and/or derivativeness.
The examiner further notes that claim 1 recites a system for determining if a patent is invalid which is similar to themes defined above of method of organizing human activity such as performing legal duties (e.g. ascertaining patent invalidity and/or derivativeness), and is similar to the abstract idea identified in the 2019 PEG in grouping “b” in that the claims recite certain methods of organizing human activity such as performing legal duties. The limitations, substantially comprising the body of the claim, recite a standard process of determining patent invalidity and/or derivativeness based on other patents.  The examiner notes that the claimed invention ascertains patent invalidity and/or derivativeness based on other patents. Traditionally, attorneys or anyone else involved in the field of law would ascertain patent invalidity and/or derivativeness. Attorneys or anyone else involved in the field of law ascertain patent invalidity and/or derivativeness. Because the limitations above closely follow the steps standard in ascertaining patent derivativeness and performing legal duties, and the steps of the claims involve organizing human activity, the claim recites an abstract idea consistent with the “organizing human activity” grouping set forth in the 2019 PEG.
Claim 1:
A recommendation system for patentable prediction and invalid comparison, the system comprising
These limitations, as drafted, is directed to generically storing and transmitting information the users which, by itself, has been identified by the courts and the provided guidance from the patent office as not being enough to take claim limitations out of the defined abstract idea groupings. The mere nominal recitation of generic computer components (i.e., system, etc.), does not take the claim out of the certain methods of organizing human activity grouping.
the at least one patent database, configured to store a plurality of patent documents, each patent document comprising at least one patent classification number; 
a search module, connected to the at least one patent database, and configured to provide for inputting a search condition, and transmit the inputted search condition to the at least one patent database for patent search, and query the patent documents that meets the search condition; 
an analysis module, connected to the search module, and configured to load the queried patent documents, and big data analyze the at least one patent classification number of each loaded patent documents by an association rule algorithm, and establish a plurality of association rules according to an analysis result, each of the plurality of association rules including at least two of the patent classification numbers and an association rule strength; and 
a processing module, connected to the analysis module, and configured to select the association rule with a weak association rule strength, and combine the at least two of the patent classification numbers of the association rule with the weak association rule strength to output a derivative patent suggestion.
These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of organizing human activity specifically legal duties such as ascertaining patent invalidity and/or derivativeness.  Attorneys have determined patent invalidity and/or derivativeness long before the invention of computers. The mere nominal recitation of generic computer components such as a database, does not take the claim out of the certain methods of organizing human activity grouping.  Therefore, the limitation is directed to an abstract idea.
 The mere nominal recitation of generic computer components such as a database does not take the claim out of the certain methods of organizing human activity grouping. Therefore, the limitation is directed to an abstract idea.
Alternatively, the claim recites a process directed to concepts that are performed mentally and a product of human mental work. The limitations suggest a process similar to standard practice in executing legal work regarding ascertaining patent invalidity and/or derivativeness. The examiner notes that determining patent invalidity and/or derivativeness has existed long before a modern computer was invented, and continues to be predominantly a product of human endeavor. Furthermore, ascertaining patent invalidity and/or derivativeness in the legal field has been standard in the industry. Patent attorneys determine patent invalidity and/or derivativeness. The instant application is directed to determining patent invalidity and/or derivativeness. Because the limitations above closely follow the steps of performing legal duties, and the steps involved human judgments, observations and evaluations that can be practically or reasonably performed in the human mind and/or pen & paper, the claim recites an abstract idea consistent with the “mental process” grouping set forth in the 2019 PEG.
If the claims are directed toward the judicial exception of an abstract idea, it must then be determined under Step 2A Prong 2 whether the judicial exception is integrated into a practical application.  Examiner notes that considerations under Step 2A Prong 2 comprise most the consideration previously evaluated in the context of Step 2B. The Examiner submits that the considerations discussed previously determined that the claim does not recite “significantly more” at Step 2B would be evaluated the same under Step 2A Prong 1 and result in the determination that the claim does not integrate the abstract idea into a practical application.
The instant application fails to integrate the judicial exception into a practical application because the instant application merely recites words “apply it” (or an equivalent) with the judicial exception or merely includes instructions to implement an abstract idea. The instant application is directed to a method instructing the reader to implement the identified method of organizing human activity of legal duties on a generically claimed computer structure. For instance, the additional elements or combination of elements other than the abstract idea itself include the elements such as a “database” is recited at a high level of generality. These elements do not themselves amount to an improvement to the computer, to a technology or another technical field.
Here, the instructions entirely comprise the abstract idea, leaving little if any aspects of the claim for further consideration under Step 2A Prong 2. In short, the role of the generic computing elements recited in claim 1 is the same as the role of the computer in the claims considered by the Supreme Court in Alice, and the claim as whole amounts merely to an instruction to apply the abstract idea on the generic computing system/platform. Therefore, the claims have failed to integrate a practical application (see at least 84 Fed. Reg. (4) at 55). Under the 2019 PEG, this supports the conclusion that the claim is directed to an abstract idea, and the analysis proceeds to Step 2B.
While many considerations in Step 2A need not be reevaluated in Step 2B because the outcome will be the same. Here, on the basis of the additional elements other than the abstract idea, considered individually and in combination as discussed above, the Examiner respectfully submits that the claim 1 does not contain any additional elements that individually or as an ordered combination amount to an inventive concept and the claims are ineligible.
With respect to the dependent claims do not recite anything that is found to render the abstract idea as being transformed into a patent eligible invention. The dependent claims are merely reciting further embellishments of the abstract idea and do not claim anything that amounts to significantly more than the abstract idea itself.
With respect to the dependent claims, they have been considered and are not found to be reciting anything that amounts to being significantly more than the abstract idea. Claims 2-4 are directed to further embellishments of the central theme of the abstract idea in that the claims are directed to further embellishments of the ascertaining of patent invalidity and/or derivativeness of the steps of claim 1 and do not amount to significantly more.
Specifically, claim 2 is directed towards the use of an Apriori algorithm which can be performed by the human mind and does not amount to significantly more.
Moreover, claim 3 is directed towards the adjustment of an algorithm which can be performed by the human mind and does not amount to significantly more.
Furthermore, claim 4 is simply further defining the abstract idea of ascertaining patent invalidity and/or derivativeness of the steps of claim 1 by defining the searching and sorting of patents via classification numbers and can be performed by the human mind and does not amount to significantly more.  
Claim 5:
An analysis method for patentable predication and invalid comparison, comprising following steps:
storing a plurality of patent documents in the at least one patent database, each patent document including at least one patent classification number; 
providing for inputting a search condition, and transmitting the inputted search condition to the at least one patent database for patent search, and querying the patent documents that meets the search condition; 
loading the queried patent documents, and big data analyzing the patent classification numbers of the loaded patent documents by an association rule algorithm, and establishing a plurality of association rules according to an analysis result, each of the plurality of association rules including at least two of the patent classification numbers and an association rule strength; and 
selecting the association rule with a weak association rule strength, and combining the at least two of the patent classification numbers of the association rule with the weak association rule strength to output a derivative patent suggestion.
These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of organizing human activity specifically legal duties such as ascertaining patent invalidity and/or derivativeness.  Attorneys have determined patent invalidity and/or derivativeness long before the invention of computers. The mere nominal recitation of generic computer components such as a database, does not take the claim out of the certain methods of organizing human activity grouping.  Therefore, the limitation is directed to an abstract idea.
 The mere nominal recitation of generic computer components such as a database does not take the claim out of the certain methods of organizing human activity grouping. Therefore, the limitation is directed to an abstract idea.
Alternatively, the claim recites a process directed to concepts that are performed mentally and a product of human mental work. The limitations suggest a process similar to standard practice in executing legal work regarding ascertaining patent invalidity and/or derivativeness. The examiner notes that determining patent invalidity and/or derivativeness has existed long before a modern computer was invented, and continues to be predominantly a product of human endeavor. Furthermore, ascertaining patent invalidity and/or derivativeness in the legal field has been standard in the industry. Patent attorneys determine patent invalidity and/or derivativeness. The instant application is directed to determining patent invalidity and/or derivativeness. Because the limitations above closely follow the steps of performing legal duties, and the steps involved human judgments, observations and evaluations that can be practically or reasonably performed in the human mind and/or pen & paper, the claim recites an abstract idea consistent with the “mental process” grouping set forth in the 2019 PEG.
If the claims are directed toward the judicial exception of an abstract idea, it must then be determined under Step 2A Prong 2 whether the judicial exception is integrated into a practical application.  Examiner notes that considerations under Step 2A Prong 2 comprise most the consideration previously evaluated in the context of Step 2B. The Examiner submits that the considerations discussed previously determined that the claim does not recite “significantly more” at Step 2B would be evaluated the same under Step 2A Prong 1 and result in the determination that the claim does not integrate the abstract idea into a practical application.
The instant application fails to integrate the judicial exception into a practical application because the instant application merely recites words “apply it” (or an equivalent) with the judicial exception or merely includes instructions to implement an abstract idea. The instant application is directed to a method instructing the reader to implement the identified method of organizing human activity of legal duties on a generically claimed computer structure. For instance, the additional elements or combination of elements other than the abstract idea itself include the elements such as a “database” is recited at a high level of generality. These elements do not themselves amount to an improvement to the computer, to a technology or another technical field.
Here, the instructions entirely comprise the abstract idea, leaving little if any aspects of the claim for further consideration under Step 2A Prong 2. In short, the role of the generic computing elements recited in claim 5 is the same as the role of the computer in the claims considered by the Supreme Court in Alice, and the claim as whole amounts merely to an instruction to apply the abstract idea on the generic computing system/platform. Therefore, the claims have failed to integrate a practical application (see at least 84 Fed. Reg. (4) at 55). Under the 2019 PEG, this supports the conclusion that the claim is directed to an abstract idea, and the analysis proceeds to Step 2B.
While many considerations in Step 2A need not be reevaluated in Step 2B because the outcome will be the same. Here, on the basis of the additional elements other than the abstract idea, considered individually and in combination as discussed above, the Examiner respectfully submits that the claim 5 does not contain any additional elements that individually or as an ordered combination amount to an inventive concept and the claims are ineligible.
With respect to the dependent claims do not recite anything that is found to render the abstract idea as being transformed into a patent eligible invention. The dependent claims are merely reciting further embellishments of the abstract idea and do not claim anything that amounts to significantly more than the abstract idea itself.
With respect to the dependent claims, they have been considered and are not found to be reciting anything that amounts to being significantly more than the abstract idea. Claim 6 is directed to further embellishments of the central theme of the abstract idea in that the claims are directed to further embellishments of the ascertaining of patent invalidity and/or derivativeness of the steps of claim 5 and do not amount to significantly more.
Specifically, claim 6 is simply further defining the abstract idea of ascertaining patent invalidity and/or derivativeness of the steps of claim 5 by defining the searching and sorting of patents via classification numbers and can be performed by the human mind and does not amount to significantly more.
Claim 7:
An recommendation system for patentable prediction and invalid comparison, the system comprising
These limitations, as drafted, is directed to generically storing and transmitting information the users which, by itself, has been identified by the courts and the provided guidance from the patent office as not being enough to take claim limitations out of the defined abstract idea groupings. The mere nominal recitation of generic computer components (i.e., system, etc.), does not take the claim out of the certain methods of organizing human activity grouping.
the at least one patent database, configured to store a plurality of patent documents;
each patent document including at least one patent classification number; 
a search module, connected to the at least one patent database, and configured to provide for inputting a search condition, and transmit the inputted search condition to the at least one patent database for patent search, and query the patent documents that meets the search condition; 
an analysis module, connected to the search module, and configured to load the queried patent documents, and big data analyze the at least one patent classification number of each loaded patent documents by an association rule algorithm; 
 and establish a plurality of association rules according to an analysis result, wherein each association rule includes at least two of the patent classification numbers and an association rule strength; and 
a processing module, connected to the analysis module, and configured to select the association rule with a strong association rule strength, and combine the at least two of the patent classification numbers of the association rule with the strong association rule strength to output a patent invalidation inference suggestion.
These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of organizing human activity specifically legal duties such as ascertaining patent invalidity and/or derivativeness.  Attorneys have determined patent invalidity and/or derivativeness long before the invention of computers. The mere nominal recitation of generic computer components such as a database, does not take the claim out of the certain methods of organizing human activity grouping.  Therefore, the limitation is directed to an abstract idea.
 The mere nominal recitation of generic computer components such as a database does not take the claim out of the certain methods of organizing human activity grouping. Therefore, the limitation is directed to an abstract idea.
Alternatively, the claim recites a process directed to concepts that are performed mentally and a product of human mental work. The limitations suggest a process similar to standard practice in executing legal work regarding ascertaining patent invalidity and/or derivativeness. The examiner notes that determining patent invalidity and/or derivativeness has existed long before a modern computer was invented, and continues to be predominantly a product of human endeavor. Furthermore, ascertaining patent invalidity and/or derivativeness in the legal field has been standard in the industry. Patent attorneys determine patent invalidity and/or derivativeness. The instant application is directed to determining patent invalidity and/or derivativeness. Because the limitations above closely follow the steps of performing legal duties, and the steps involved human judgments, observations and evaluations that can be practically or reasonably performed in the human mind and/or pen & paper, the claim recites an abstract idea consistent with the “mental process” grouping set forth in the 2019 PEG.
If the claims are directed toward the judicial exception of an abstract idea, it must then be determined under Step 2A Prong 2 whether the judicial exception is integrated into a practical application.  Examiner notes that considerations under Step 2A Prong 2 comprise most the consideration previously evaluated in the context of Step 2B. The Examiner submits that the considerations discussed previously determined that the claim does not recite “significantly more” at Step 2B would be evaluated the same under Step 2A Prong 1 and result in the determination that the claim does not integrate the abstract idea into a practical application.
The instant application fails to integrate the judicial exception into a practical application because the instant application merely recites words “apply it” (or an equivalent) with the judicial exception or merely includes instructions to implement an abstract idea. The instant application is directed to a method instructing the reader to implement the identified method of organizing human activity of legal duties on a generically claimed computer structure. For instance, the additional elements or combination of elements other than the abstract idea itself include the elements such as a “database” is recited at a high level of generality. These elements do not themselves amount to an improvement to the computer, to a technology or another technical field.
Here, the instructions entirely comprise the abstract idea, leaving little if any aspects of the claim for further consideration under Step 2A Prong 2. In short, the role of the generic computing elements recited in claim 7 is the same as the role of the computer in the claims considered by the Supreme Court in Alice, and the claim as whole amounts merely to an instruction to apply the abstract idea on the generic computing system/platform. Therefore, the claims have failed to integrate a practical application (see at least 84 Fed. Reg. (4) at 55). Under the 2019 PEG, this supports the conclusion that the claim is directed to an abstract idea, and the analysis proceeds to Step 2B.
While many considerations in Step 2A need not be reevaluated in Step 2B because the outcome will be the same. Here, on the basis of the additional elements other than the abstract idea, considered individually and in combination as discussed above, the Examiner respectfully submits that the claim 7 does not contain any additional elements that individually or as an ordered combination amount to an inventive concept and the claims are ineligible.
With respect to the dependent claims do not recite anything that is found to render the abstract idea as being transformed into a patent eligible invention. The dependent claims are merely reciting further embellishments of the abstract idea and do not claim anything that amounts to significantly more than the abstract idea itself.
With respect to the dependent claims, they have been considered and are not found to be reciting anything that amounts to being significantly more than the abstract idea. Claim 8 is directed to further embellishments of the central theme of the abstract idea in that the claims are directed to further embellishments of the ascertaining of patent invalidity and/or derivativeness of the steps of claim 7 and do not amount to significantly more.
Specifically, claim 8 is simply further defining the abstract idea of ascertaining patent invalidity and/or derivativeness of the steps of claim 7 by defining the searching and sorting of patents via classification numbers and can be performed by the human mind and does not amount to significantly more.
Claim 9:
An analysis method for patentable prediction and invalid comparison, comprising following steps:
storing a plurality of patent documents in the at least one patent database; 
each patent document including at least one patent classification number;
providing for inputting a search condition, and transmitting the inputted search condition to the at least one patent database for patent search, and querying the patent documents that meets the search condition; 
loading the queried patent documents, and performing an association rule algorithm to big data analyze the at least one patent classification number of each loaded patent documents, and establishing a plurality of association rules according to an analysis result, wherein each association rule includes at least two of the patent classification numbers and an association rule strength; and 
selecting the association rule with a strong association rule strength, and combining the at least two of the patent classification numbers of the association rule with the strong association rule strength to output a patent invalidation inference suggestion.
These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of organizing human activity specifically legal duties such as ascertaining patent invalidity and/or derivativeness.  Attorneys have determined patent invalidity and/or derivativeness long before the invention of computers. The mere nominal recitation of generic computer components such as a database, does not take the claim out of the certain methods of organizing human activity grouping.  Therefore, the limitation is directed to an abstract idea.
 The mere nominal recitation of generic computer components such as a database does not take the claim out of the certain methods of organizing human activity grouping. Therefore, the limitation is directed to an abstract idea.
Alternatively, the claim recites a process directed to concepts that are performed mentally and a product of human mental work. The limitations suggest a process similar to standard practice in executing legal work regarding ascertaining patent invalidity and/or derivativeness. The examiner notes that determining patent invalidity and/or derivativeness has existed long before a modern computer was invented, and continues to be predominantly a product of human endeavor. Furthermore, ascertaining patent invalidity and/or derivativeness in the legal field has been standard in the industry. Patent attorneys determine patent invalidity and/or derivativeness. The instant application is directed to determining patent invalidity and/or derivativeness. Because the limitations above closely follow the steps of performing legal duties, and the steps involved human judgments, observations and evaluations that can be practically or reasonably performed in the human mind and/or pen & paper, the claim recites an abstract idea consistent with the “mental process” grouping set forth in the 2019 PEG.
If the claims are directed toward the judicial exception of an abstract idea, it must then be determined under Step 2A Prong 2 whether the judicial exception is integrated into a practical application.  Examiner notes that considerations under Step 2A Prong 2 comprise most the consideration previously evaluated in the context of Step 2B. The Examiner submits that the considerations discussed previously determined that the claim does not recite “significantly more” at Step 2B would be evaluated the same under Step 2A Prong 1 and result in the determination that the claim does not integrate the abstract idea into a practical application.
The instant application fails to integrate the judicial exception into a practical application because the instant application merely recites words “apply it” (or an equivalent) with the judicial exception or merely includes instructions to implement an abstract idea. The instant application is directed to a method instructing the reader to implement the identified method of organizing human activity of legal duties on a generically claimed computer structure. For instance, the additional elements or combination of elements other than the abstract idea itself include the elements such as a “database” is recited at a high level of generality. These elements do not themselves amount to an improvement to the computer, to a technology or another technical field.
Here, the instructions entirely comprise the abstract idea, leaving little if any aspects of the claim for further consideration under Step 2A Prong 2. In short, the role of the generic computing elements recited in claim 9 is the same as the role of the computer in the claims considered by the Supreme Court in Alice, and the claim as whole amounts merely to an instruction to apply the abstract idea on the generic computing system/platform. Therefore, the claims have failed to integrate a practical application (see at least 84 Fed. Reg. (4) at 55). Under the 2019 PEG, this supports the conclusion that the claim is directed to an abstract idea, and the analysis proceeds to Step 2B.
While many considerations in Step 2A need not be reevaluated in Step 2B because the outcome will be the same. Here, on the basis of the additional elements other than the abstract idea, considered individually and in combination as discussed above, the Examiner respectfully submits that the claim 9 does not contain any additional elements that individually or as an ordered combination amount to an inventive concept and the claims are ineligible.
With respect to the dependent claims do not recite anything that is found to render the abstract idea as being transformed into a patent eligible invention. The dependent claims are merely reciting further embellishments of the abstract idea and do not claim anything that amounts to significantly more than the abstract idea itself.
With respect to the dependent claims, they have been considered and are not found to be reciting anything that amounts to being significantly more than the abstract idea. Claim 10 is directed to further embellishments of the central theme of the abstract idea in that the claims are directed to further embellishments of the ascertaining of patent invalidity and/or derivativeness of the steps of claim 9 and do not amount to significantly more.
Specifically, claim 10 is simply further defining the abstract idea of ascertaining patent invalidity and/or derivativeness of the steps of claim 9 by defining the searching and sorting of patents via classification numbers and can be performed by the human mind and does not amount to significantly more.
Allowable Subject Matter
19.	Claims 1 and 5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph (for claim 1) and 35 U.S.C. 101, set forth in this Office action.
Specifically, although the prior art (See Mori & Jung) clearly searches patent databases for classification numbers, and Jung and Jun clearly teaches the use of the Apriori algorithm with respect to patent analysis, the detailed clam language directed towards the specific use of a combination of classification numbers to output derivative patent suggestions for weak association rules is not found in the prior art, in conjunction with the rest of the limitations of the independent claims.
Dependent claims 2-4 and 6 are deemed allowable for depending on the deemed allowable subject matter of independent claims 1 and 5 respectively.  
Claims 7 and 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph (for claim 7) and 35 U.S.C. 101, set forth in this Office action.
Specifically, although the prior art (See Mori & Jung) clearly searches patent databases for classification numbers, and Jung and Jun clearly teaches the use of the Apriori algorithm with respect to patent analysis, the detailed clam language directed towards the specific determining of invalid patent inferences for strong association rules is not found in the prior art, in conjunction with the rest of the limitations of the independent claims.
Dependent claims 8 and 10 are deemed allowable for depending on the deemed allowable subject matter of independent claims 7 and 9 respectively.  
Response to Arguments
20.	Applicant's arguments filed 07/28/2022 have been fully considered but they are not persuasive.
	Applicants argue on Pages 27-28 that “In the Claims 1 and 7, “a search module”, “an analysis module” and “a processing module” refers to the software or hardware module of a general computer. According to the description of the claims, such as “transmit the inputted search condition to the at least one patent database for patent search, and query the patent documents that meets the search condition”, the ordinary skill in the art can easily understand that the system and method of the present invention are applied to the hardware structure of a general purpose computer, and to execute a particular algorithm on it. In other words, that one of ordinary skill in the art 1s capable of the present invention disclosed the particular algorithm, to convert the general purpose computer to a special purpose computer to perform the claimed function.  Similarly, in the Claims 4 and 8, “an establishing module” refers to the software or hardware module of a general computer, and to execute the particular algorithm on it… According to the mentioned above, the 112 problem does not exist in Claims 1, 4, 7 and 8”.  However, the examiner disagrees.  Specifically, as stated above, the limitations of “a search module…” (Claims 1 and 7), “an analysis module…” (Claims 1 and 7), “an association module…” (Claims 1 and 7), “a processing module…” (Claims 1, 4, 7, and 8), and “an establishing module…” (Claims 4 and 8) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, the specification is devoid of any structure that is tied to claimed modules for performing the functions of the claimed modules.  
	Applicants argue on Page 28 that “The applicant believes that the amended application is analyzes the at least one patent classification number of each loaded patent documents by an association rule algorithm, It belongs to the technical means of big data analysis, and further establish a plurality of association rules according to an analysis result, each of the plurality of association rules including at least two of the patent classification numbers and an association rule strength. This technically means have a process of deduction and calculate with a complexity beyond the reach of human mental activity. Therefore, it cannot be achieved simply through the human brain or pen and paper, should not be considered the certain methods of organizing human activity under Step 2A Prong 1”.  However, the amended claim “big data analysis” is deemed new matter as explained in the 112 rejection.  Nevertheless, the examiner wishes to refer to the abstract idea rejection above which clearly elucidates that instant claims are simply analyzing patent document data for the purposes of ascertaining patent invalidity and/or derivatives.  Such a concept is clearly an abstract idea and is routinely performed by patent attorneys in the legal field.  Because the limitations above closely follow the steps of performing legal duties, and the steps involved human judgments, observations and evaluations that can be practically or reasonably performed in the human mind and/or pen & paper, the claim recites an abstract idea consistent with the “mental process” grouping set forth in the 2019 PEG.
Applicants argue on Pages 28-29 that “this amended application is not intended to determine the patent validity, but generates a combination of strong and weak related patent classification numbers respectively. These combinations cannot be produced by human mental activity, and they help lawyers, patent attorneys, or engineers perform patent analysis quickly. In other words, although the output of this case can help lawyers, patent agents or engineers analyze the validity of the patent, it is not the case that this application directly determines the patent validity. Therefore, the clear steps recorded within the claim in this application are not consistent with the mental process under Step 2A Prong 1.  Specifically, the output “derivative patent suggestion” of this application clearly indicates that it is a combination of patent classification numbers that are weakly related, and the output “patent invalidation inference suggestion” is a combination of patent classification numbers with strong correlation. From the above description it is clear that the elements of the input (The patent classification number of the patent document that meets the search conditions), executed the particular algorithm and the output result (the combination of patent classification numbers) are very clear, so this amended application sets out clear steps, and the whole is not the certain methods of organizing human activity, also not the mental process, so should not be considered the abstract idea under Step 2A Prong 1. Furthermore, even the tentative abstract idea, the Claims 1, 5, 7 and 9 are limited by the big data analyzing based on the special purpose computer, the whole is integrated into practical application, so have patent eligibility under Step 2A Prong 2”.  However, the amended claim “big data analysis” is deemed new matter as explained in the 112 rejection.  Moreover, the preambles of all of the independent claims (and the body of independent claims 7 & 9) are directed towards “invalid comparison”/invalidity determination.  Furthermore, performing patent analysis is a routine endeavor which patent attorneys routinely perform.  Additionally, as explained above, the examiner wishes to refer to the abstract idea rejection above which clearly elucidates that instant claims are simply analyzing patent document data for the purposes of ascertaining patent invalidity and/or derivatives.  Such a concept is clearly an abstract idea and is routinely performed by patent attorneys in the legal field.  Because the limitations above closely follow the steps of performing legal duties, and the steps involved human judgments, observations and evaluations that can be practically or reasonably performed in the human mind and/or pen & paper, the claim recites an abstract idea consistent with the “mental process” grouping set forth in the 2019 PEG.  Furthermore, no technological improvement is claimed.  Rather, the additional elements or combination of elements other than the abstract idea of determining patent validity and/or derivativeness itself include the elements such as a “database” is recited at a high level of generality. These elements do not themselves amount to an improvement to the computer, to a technology or another technical field.  Here, the instructions entirely comprise the abstract idea, leaving little if any aspects of the claim for further consideration under Step 2A Prong 2. In short, the role of the generic computing elements recited in claim 1 is the same as the role of the computer in the claims considered by the Supreme Court in Alice, and the claim as whole amounts merely to an instruction to apply the abstract idea on the generic computing system/platform. Therefore, the claims have failed to integrate a practical application (see at least 84 Fed. Reg. (4) at 55). Under the 2019 PEG, this supports the conclusion that the claim is directed to an abstract idea, and the analysis proceeds to Step 2B.
	Applicants argue on Pages 29-30 that “The combination generated in this amended application can be used as auxiliary materials other than patent documents, which can effectively improve the analysis efficiency of lawyers, patent attorneys or engineers. In addition, it should be emphasized that this application is not a simple solidification operation concept of a similar instruction, the search strategies provided by different peoples are different, so the retrieved patent documents are also different, resulting in different output inferences, that is, this application is not an abstract idea applied to instructions for general computer systems / platforms. It is an auxiliary tool that provides professionals to solve the complex big data analysis and provide intelligent analysis of the related patent information concerned.  In fact, the amended subject mainly uses the Apriori for performing correlation analysis to solve many problems, such as when there is important correlation prompts hidden in a large amount of downloaded patent raw data, suggestions can be output based on these important correlation prompts to provide patent practitioners or R&D personnel to solve the problem of inability to clearly understand the complexity of the correlation between patent classifications in the big data (1.e., the patent raw data). Its technical contribution is to solve the complex problem of patent classification correlation between a large number of patent raw data, making the patent classification correlation and the reference of related patents more intuitive and simple, and more specific presentation of related recommendations according to the user to determine the specific patent classification, other patent classifications and refer to the patent of the previous case. Therefore, it has substantive significance and effect in terms of technology and application, and is in line with the subject of statutory protection under Section 101”.  However, the examiner disagrees.  No improvement to a computing technology is being claimed.  As explained above, performing patent analysis is a routine endeavor which patent attorneys routinely perform.  Additionally, as explained above, the examiner wishes to refer to the abstract idea rejection above which clearly elucidates that instant claims are simply analyzing patent document data for the purposes of ascertaining patent invalidity and/or derivatives.  Such a concept is clearly an abstract idea and is routinely performed by patent attorneys in the legal field.  Because the limitations above closely follow the steps of performing legal duties, and the steps involved human judgments, observations and evaluations that can be practically or reasonably performed in the human mind and/or pen & paper, the claim recites an abstract idea consistent with the “mental process” grouping set forth in the 2019 PEG.  Furthermore, no technological improvement is claimed.  Rather, the additional elements or combination of elements other than the abstract idea of determining patent validity and/or derivativeness itself include the elements such as a “database” is recited at a high level of generality. These elements do not themselves amount to an improvement to the computer, to a technology or another technical field.  Here, the instructions entirely comprise the abstract idea, leaving little if any aspects of the claim for further consideration under Step 2A Prong 2. In short, the role of the generic computing elements recited in claim 1 is the same as the role of the computer in the claims considered by the Supreme Court in Alice, and the claim as whole amounts merely to an instruction to apply the abstract idea on the generic computing system/platform. Therefore, the claims have failed to integrate a practical application (see at least 84 Fed. Reg. (4) at 55). Under the 2019 PEG, this supports the conclusion that the claim is directed to an abstract idea, and the analysis proceeds to Step 2B.
Conclusion
21.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Article entitled “IPC code analysis of patent documents using association rules and maps–patent analysis of database technology”, by Jun et al., dated 2011.  The subject matter disclosed therein is pertinent to that of claims 1-10 (e.g., methods to analyze patent invalidity).
U.S. PGPUB 2019/0079979 issued to Chan on 14 March 2019.  The subject matter disclosed therein is pertinent to that of claims 1-10 (e.g., methods to analyze patent invalidity).
U.S. PGPUB 2010/0005094 issued to Poltorak on 07 January 2010.  The subject matter disclosed therein is pertinent to that of claims 1-10 (e.g., methods to analyze patent invalidity).
U.S. PGPUB 2018/0096254 issued to Kang et al. on 05 April 2018.  The subject matter disclosed therein is pertinent to that of claims 1-10 (e.g., methods to analyze patent invalidity).
U.S. PGPUB 2013/0007034 issued to Lu et al. on 03 January 2013.  The subject matter disclosed therein is pertinent to that of claims 1-10 (e.g., methods to analyze patent invalidity).
Contact Information
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Mahesh Dwivedi
Primary Examiner
Art Unit 2168

September 04, 2022
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168